Citation Nr: 1701684	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  09-41 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to Department of Veterans Affairs (VA) disability compensation under 38 U.S.C.A. §1151 for additional disability of subcutaneous emphysema as the result of surgery at the Memphis VA Medical Center in September 2001.

2.  Entitlement to Department of Veterans Affairs (VA) disability compensation under 38 U.S.C.A. §1151 for additional disability of chronic obstructive pulmonary disease (COPD) as the result of surgery at the Memphis VA Medical Center in September 2001.

3.  Entitlement to service connection for erectile dysfunction (ED) as secondary to COPD. 

REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to November 1971 and from December 1973 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the VA Regional Office (RO) in Nashville, Tennessee.  In August 2010, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board.  In February 2014 and March 2015, the Board remanded these claims for additional development.


FINDINGS OF FACT

1.  The Veteran underwent two lung surgeries in September 2001 performed at a VA facility, but these surgeries did not result in additional lung disability.  

2.  The Veteran is not service-connected for COPD, so secondary service connection for ED cannot be established.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for residual additional claimed lung disability of subcutaneous emphysema have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015). 

2.  The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for residual additional claimed lung disability of COPD/emphysema have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015). 

3.  ED is not secondary to a service-connected disability.  38 U.S.C.A. § 1101 (West 2014); 38 C.F.R. § 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in March and October 2007 letters prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs) and post-service records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history; document and consider the relevant medical facts and principles; and provide opinions regarding matter under appeal.  The Veteran's representative has requested various documentation with regard to the medical personnel involved in the two September 2001 surgeries and it appears that this information would pertain to the matter of whether there was fault on VA's part.  However, the Board finds that there is sufficient evidence in this case of record to decide the claim.  Moreover, the most probative evidence of record, as discussed in detail below, in a January 2016 medical opinion which determined that the two surgeries in question did not result in additional disability.  Since the element of an additional disability resulting from the surgeries is not met, the element involving fault need not be reached.  In any event, the Board finds that this requested information is unnecessary in this case.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Compensation under 38 U.S.C.A. § 1151

Medical records reflected that the Veteran underwent a cervical rib excision for thoracic outlet syndrome in the early 1980's.  The Veteran was subsequently hospitalized in January 1992.  The impression at that time was rule out recurrent thoracic outlet syndrome even though it was noted that the examination was not consistent; cervical syrinx to be ruled out per history; and electromyogram, nerve conduction studies, SSEP were all done, but all were within normal limits.  Magnetic resonance imaging (MRI) of the cervical region was done which was within normal limits.  Routine laboratory testing was done and was within normal limits.  

VA medical records dated in 2001 showed that x-rays and computerized tomography (CT) revealed a lung nodule.  It was noted that if the nodule showed lung cancer, service connection could be established on the basis of presumptive service connection due to herbicide exposure.  It was determined that surgical intervention was warranted and the Veteran was afforded pre-operative testing which reflected normal cardiology findings.  The proposed procedure was a left lower lobectomy with frozen section well as a thoracotomy wedge.  The Veteran consented to the surgery.  Risks including bleeding, infection, and death were disclosed and discussed with the Veteran.  The Veteran indicated that he understood and wanted to proceed.  The Veteran denied having chest discomfort, shortness of breath, or other symptoms.  It was noted that the Veteran had a 90 pack a year smoking history and had a left lower lobe lung nodule.  The surgery on September 20, 2001 revealed that the Veteran had a necrotizing granuloma, but not cancer.  The following day, an air leak was noted.  On September 22, 2001, it was noted that the Veteran had subcutaneous emphysema in facial and thoracic areas.  On September 24, 2001, the Veteran underwent additional surgery and the records reflect that the Veteran also consented to this surgery.  The risks of bleeding, infection, and death were again discussed.  The preoperative impression was status post wedge resection with large air leak.  The records then reflected that it was suspected that the leak was at the site of wedge resection; however the leak was in the apex through an area of a bullous lesion so the leak was stapled off.  Thereafter, there was no leak and the Veteran was stable.  

On September 26, 2001, postoperatively, it was noted that the subcutaneous emphysema was resolving and there was no air leak.  The Veteran expressed some regret over having the surgery since cancer was not found and he had post-surgery recovery time during which time he would not be able to work (service connection was also denied for respiratory cancer as due to herbicide exposure on the basis that there was no cancer).  The Veteran's lifestyle was explored, but he made it quite clear that he had no plans of changing his lifestyle even in light of the health risks.  He stated that his job would not be conducive to quitting smoking and he did not perceive his alcohol use to be excessive/problematic.  He was not receptive to the possibility of a return to the Mental Health Clinic citing that he had never wanted to depend on medication and likewise he was not receptive to the possibility of any sort of stress management counseling stating that he would not take the time off from work to return for visits.  Again, while acknowledging the risks of his lifestyle, he was firm in saying that he enjoyed his lifestyle and did not plan at this time to make lifestyle changes.  He was alert and oriented during his interview.  He cooperatively responded to questions and offered appropriate spontaneous conversation.  The Veteran presented as optimistic and positively future-oriented and he identified no needs at this time apart from his wanting to begin therapy /ambulation as soon as possible.  In sum, the Veteran had a number of lifestyle risk factors (tobacco, alcohol, stress and others) of which he was cognizant, but expressed no interest in modifying.  Available relevant resources were discussed, but the Veteran was not receptive at this time.  He was encouraged to further consider the effects of these factors on his health and well-being and to seek out resources if/when desired.  He seemed eager to return to his job and active lifestyle and was cautioned not to overextend activity guidelines given to him by the treatment team something that he seems at risk of doing.  The Veteran identified no psychological concerns at this time.  He was advised of the Psychology Clinic as being available through the Cardiac Rehabilitation Team and was told that this team would plan to remain available for support/monitoring on an as-needed basis.  He was provided his discharge and follow-up instructions.  Thereafter, the Veteran's chest tube was removed and there was no shortness of breath.  

On December 4, 2001, the Veteran was admitted for shortness of breath which he reported that he had experienced with exertion and cold air.  He was diagnosed with bronchitis.  

In January 2002, the Veteran returned for a follow-up to the September 2001 treatment.  He reported having shortness of breath mainly on exertion, but with no consistent history.  He said that he could not tolerate hot/cold air.  On examination, his chest was clear with normal breath sounds.  His chest x-ray was unchanged with residual scarring of the lobe.  It was noted that the Veteran was clinically doing well following his surgery, but had a strong overlay of anxiety and somatization so was provided  medication.  Two weeks later, it was noted that since starting on Combivent, the Veteran's coughing was less, but the complaints of shortness of breath persisted, usually related to hot/cold air and exertion.  He was sleeping better with the Elavil with no improvement in generalized malaise and weakness noted.  The examiner noted that the Veteran was clinically doing well following his surgery.  The shortness of breath was noted to be related to the Veteran's COPD.  X-rays revealed a low probability of acute or chronic pulmonary embolus.  There was scarring of the left lung base from prior surgery; normal heart size and vascularity; no acute air space disease.  

In June 2002, the Veteran indicated that he had experienced ED since his thoracotomy surgery.

VA records dated in 2004 noted that the Veteran's shortness of breath (orthopnea) was not respiratory-related, but might be cardiac related.  The Veteran's pulmonary function tests showed no significant worsening in the past two years of the COPD.  The Veteran had developed right upper lobe lung nodules.  

In July 2005, the Veteran was afforded a VA examination.  It was noted that the Veteran had COPD and had continued to smoke.  He had lung surgery in September 2001 for a left lower lobe mass which proved to be a necrotizing granuloma.  He was currently being followed for right upper lobe nodules which were stable.  He had undergone regular CTs.  He said current breathing was worsening (+ dyspnea) over the past years.  Humidity and cold weather made the shortness of breath worse.  Also, since having surgery, he said experienced chest cramps which were aggravated by leaning over.  He drank alcohol every night consisting of 2-3 rum and cokes.  He denied having chest pain or palpitations as well as other symptoms.  He said he had a positive morning cough.  He denied hemoptysis; his sputum was sometimes yellow at times, but that was due to sinus drainage.  He had positive occasional night sweats and no pedal edema.  He related that his shortness of breath had progressively worsened in the last 12 months, but he did not use a nebulizer and was not on oxygen therapy.  The Veteran reported being unable to tolerate oral steroid inhalers due to cankers.  He currently used Albuterol and Combivent.  The examiner indicated that the Veteran had COPD with stable right upper lobe pulmonary nodules.  The dyspnea was not attributed to COPD due to smoking and wedge resection of the left lower lobe.  Pulmonary function tests showed moderate obstructive ventilatory defect which was not improved with bronchodilators; however a clinical response to bronchodilators might be seen in the absence of spirometric improvement.  On examination, the Veteran also reported that he had sexual dysfunction as he was able to get an erection, but was unable to sustain an erection.

The Veteran submitted medical treatise evidence pertaining to pneumothorax.  He also submitted treatise evidence on hypoxia and other respiratory issues, but they do no pertain to this case.  Photographs from the internet of subcutaneous emphysema were submitted.  Also received was medical evidence regarding COPD and subcutaneous emphysema.  The articles noted that the most common etiology of COPD is cigarette smoking and that subcutaneous emphysema can occur idiopathically or as a consequence of invasive procedures and surgical procedures including chest procedures particularly if there is an improperly functioning chest tube.  It happens when air or gas is in the subcutaneous layer of the skin.  The Veteran also submitted treatise evidence discussing ED in persons with COPD.  

A statement from J.K. was received in which he indicated that the Veteran appeared to have surgical emphysema when he saw him in the hospital after his surgery.   D.B. expressed basically the same information in a letter.  J.K. also expressed that the Veteran was not able to perform the same activities after his surgery and the weather resulted in him getting winded.

The Veteran continued to be treated for respiratory impairment thereafter.  Pulmonary function tests in 2014 showed severe COPD.  

In August 2010, the Veteran testified at a Travel Board hearing.  The Veteran testified that in August 2001, he was being treated by VA and was told that he probably had lung cancer so he underwent surgery in September 2001.  He said that during the surgery, they noticed adhesions in his lung which he believed was due to his surgery in the 1980's.  He reported that they cut out the adhesions and there was a leak in that area.  The Veteran and his wife indicated that he then became very swollen which they indicated was surgical emphysema.  He then had to undergo more surgery to repair the leak.  Afterwards, the Veteran reported that he could not breathe in hot/cold weather and had emphysema and COPD.  The Veteran said he did not have emphysema or COPD prior to the surgery.  The Veteran indicated that prior to the first surgery, he told the VA personnel that he did not want his acid reflux repaired and that the surgery was only for supposed lung cancer.  He related that they should not have removed the adhesions.  He also claimed that he was on morphine when he consented to the second surgery.  

Compensation under 38 U.S.C.A. § 1151 is granted for additional disability or death if the additional disability or death was not the result of willful misconduct, the actual cause of the additional disability or death was VA hospital care, medical or surgical treatment, or examination, and the proximate cause of the additional disability or death was either carelessness, negligence, lack of proper skill, error in judgment or similar fault, or an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (a); 38 C.F.R. §§ 3.361 (c), (d).

The existence of additional disability is determined by comparing the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination that forms the basis of the claim for compensation to the Veteran's condition after the care, treatment, or examination has ended.  38 C.F.R. § 3.361 (b). 

However, the mere fact that the Veteran received care, treatment, or examination and has an additional disability does not establish actual causation.  Evidence must show that the VA hospital care, medical or surgical treatment, or examination resulted in additional disability or death.  38 C.F.R. § 3.361 (c)(1). 

The proximate cause of disability or death is the action or event that directly caused the disability or death.  It must be more than a remote contributing cause. 38 C.F.R. § 3.361 (d).  The proximate cause is VA carelessness, negligence, lack of proper skill, error in judgment, or examination if VA either failed to exercise the degree of care expected of a reasonable health care provider, or provided hospital care, medical or surgical treatment, or examination without the Veteran's informed consent.  38 C.F.R. §§ 3.361 (d)(1), 17.32.  Consent may be express (given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32 (b).

Whether the proximate cause of additional disability was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, only an event that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with informed consent procedures.  See 38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.361, 17.32 (2014).

The proximate cause of additional disability or death is an event not reasonably foreseeable if a reasonable health care provider would not have considered the event an ordinary risk of the provided treatment. 

If the additional disability or death was caused by the Veteran's failure to follow properly given medical instructions, then the additional disability or death was not caused by VA hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361 (c)(3).

Further, VA hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of the disease or injury for which it was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361 (c)(2). 

The Board remanded this case in February 2014 for a clarifying medical opinion.  It was noted that the Veteran contends that the left thoracotomy and wedge resection of the left lower lobe he underwent on September 20, 2001 resulted in subcutaneous emphysema and pneumothorax requiring a second surgery to close an air leak on September 24, 2001.  Surgical records and chest x-rays from Bryan LGH dated May 18, 1981 and May 22, 1981 revealed the presence of bilateral supraclavicular subcutaneous emphysema.  At the time of the September 2001 surgeries, the Veteran reported a history of smoking.  The records show that the Veteran signed consent forms (SF522) on September 19, 2001 and September 24, 2001 approving the removal of part of the lung and any other abnormal tissue, as well as reopening the chest to close air leaks.  The Veteran signed the documents affirming that he was informed of the risks and complications related to the proposed surgical procedures.  During the thoracotomy, surgical adhesions were noted at the left upper lobe and the apex of the chest wall.  These were reduced by electrocautery.   After the left thoracotomy and left wedge resection, the Veteran developed a pneumothorax.  A second surgery was performed to fix the leak. The records reflect that the surgeon reported that the leak did not originate at the surgical site, but had resulted from a bullae on the apex of the left lung.  The leak was corrected by a mechanical staple; the pneumothorax resolved.  The Board notes that the Veteran contends that the subcutaneous emphysema he experienced in September 2001 resulted in the subsequent development of COPD. 

In March 2014, the Veteran was afforded the requested VA examination to assess the circumstances of the two September 2001 surgeries.  Following examination, the examiner was requested to answer the following inquires.  First, did VA exercise the degree of care in the performance or the lung  surgeries in September 2001 (to include the second procedure to resolve the leak) that would be expected of a reasonable health care provider.  The examiner indicated that the surgery for his lung nodule was indicated and met the standard of care.  A leak with subcutaneous emphysema is an anticipated problem after such surgery.  There were a few days of observation and the leak did not resolve on its own.  Thus, the second surgery was done on or about September 24, 2001 and the Veteran was discharged on September 27, 2001 without problems.  The examiner indicated that the degree of care was met for a reasonable health care provider.  Second, did VA exercise the degree of care in the performance of the lung surgeries to specifically include the electrocautery reduction or adhesions at the left upper lobe and the apex of the chest wall that would be expected of a reasonable health care provider.  The examiner indicated that electorcautery is a common method used to reduce adhesions of the lung and met the criteria for what is expected of a reasonable health care provider.  Third, were VA's actions and treatment with respect to the lungs in September 2001 (to include the second procedure to resolve the leak) reflective of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  The examiner stated that the records were reviewed and did not support carelessness nor negligence nor lack of proper skill nor error in judgment nor similar instance of fault on the part of VA.  Fourth, were VA's actions and treatment with respect to the lungs, specifically the electorcautery reduction of adhesions at the left upper lobe and the apex of the chest wall, reflective of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  The examiner indicated that he could find nothing in the medical record to support this claim and the standard of care was met.

In March 2015, the Board remanded this case again for a medical opinion from a VA clinician who specializes in lung surgery.  In January 2016, a physician from the VA's Department of Cardiothoracic Surgery provided an opinion.  

This physician was asked the respond to the same inquiries as the last VA physician.  First, the examiner noted that the Veteran was a heavy smoker with COPD who continued to smoke.  He was found to have a left lower lobe nodule in 2001.  The nodule was excised with a left lower lobe wedge resection to rule out cancer on September 20, 2001.  The nodule was ruled to be a necrotizing granuloma.  After surgery, he had a large amount of subcutaneous emphysema and an air leak.  Initially, the Veteran was watched for four days after which an exploratory thoracotomy was performed to correct the complication.  The air leak was from the apex of the lung.  There was a bullous lesion which had ruptured.  This area was stapled with resolution of the air leak.  Subsequently, the Veteran improved and was discharged after 5 days without another complication.  Surgery to remove the left lower lung lobe nodule was indicated and met the standard of care.  An air leak after lung resection on an emphysematous lung is not uncommon.  A second surgery was done when the conservative approach failed.  The degree of care was met for a reasonable health care provider.  

Second, electrocautery is commonly used for lung surgery dissecting intrathoracic structures and controlling small bleeding points.  Usage of electrocautery is expected of a reasonable health care provider.  Third and fourth, the examiner indicated that he did not appreciate carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA surgeon or any fault on the part of VA.  The examiner indicated that the standard of care was met.

The examiner was also asked to determine if the Veteran had additional lung disability due to the surgeries, but concluded that current disabilities were not directly related to the 2001 surgeries.  At the time of the initial surgery, the Veteran's lung function was adequate for a wedge resection.  Further, the examiner concluded that there is no residual subcutaneous emphysema.  That complication resolved.  His COPD and declining lung function were due to his cigarette smoking and were part of the natural progress of his lung disease.  The examiner opined that the degree of care/standard of care were met by VA and there were no additional lung disabilities following the 2001 surgical procedures.  There was no fault on the part of VA.  The subcutaneous emphysema that developed during the first surgery resolved.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the cardiothoracic surgery expert who provided the most recent 2016 VA opinion was aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches significant probative value to this opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  This opinion is the most probative of record based on the level of expertise and specialty of the examiner (which was the purpose of the Board's most recent remand), although also supported by the earlier 2014 medical opinion.

The Board has considered the opinions of the Veteran, his spouse, and the representative.  However, as lay persons in the field of medicine, their opinions are less probative than the expert opinion in this case.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Thus, the lay opinions are outweighed by the findings to the contrary by the VA examiner, a medical professional in the field of cardiothoracic surgery, who considered the pertinent evidence of record and provided a negative opinion in this case.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).  In determining the weight assigned to the evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Black v. Brown, 10 Vet. App. 279, 284 (1997).

The Board also notes that the lay evidence regarding the appearance of the Veteran while he exhibited subcutaneous emphysema in 2001 are competent and credible as they reflect observations consistent with the Veteran's appearance.  In addition, the lay person who stated that the Veteran was more winded post-surgery is considered credible, but not competent with regard to the etiology of any decreased lung function since this person does not have expertise as to a complex issue and the opinion conflicts with the 2016 VA examiner's opinion that the surgeries did not result in any residual impairment.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As to the medical treatise/internet information, this information is considered competent, but there is no medical opinion contained therein which specifically addressed the Veteran's case.  Moreover, the VA examiner considered all evidence of record in rendering his opinion.  

At the outset, the Board notes that the purpose of 38 U.S.C.A. § 1151 and the implementing regulation is to compensate for additional disability (or death) resulting from VA treatment/medical procedures in certain instances.  In this case, the Veteran has been a cigarette smoker for years and has respiratory impairment, COPD (also diagnosed as emphysema which comes under the diagnosis of COPD).  The Veteran contends that he did not have COPD/emphysema prior to the 2001 surgery.  While the Veteran may not have received medical treatment diagnosing COPD/emphysema, it is shown in the 2001 records and VA opinion that he had COPD and it was related to his cigarette smoking.  He developed subcutaneous emphysema (or surgical emphysema) during surgery as shown in the surgical records, but that complication resolved.  Although the Veteran believes that he suffered other residual respiratory impairment following the surgeries, his shortness of breath was determined not to be respiratory in nature.  Further, and with regard to any other claimed symptom, the 2016 opinion indicated that the Veteran did not sustain any additional disability due to those surgeries.  The Board recognizes that the Veteran believes that lung adhesions should not have been touched during the surgery, but the VA examiner explained that all actions taken by the surgeon were appropriate.  The electrocautery procedure was noted to be commonly practice in lung surgery, a bullous lesion had ruptured, and the Veteran had a large leak warranting a repair.  All procedures were noted to be undertaken with the accepted standard of care.  With regard to consent, the Veteran consented to both surgical procedures and the risks, including death, were explained.  The Veteran continued to smoke tobacco after the surgeries and his COPD/emphysema subsequently progressed, but this progression is not etiologically related to the surgeries, but rather to the disease itself and the risk activities' impact.  Since the Board finds probative the findings of the 2016 examiner that there was no residual additional disability due to either surgery, there is no need to discuss the proximate cause of the disability as there is no disability.  Nonetheless, the Board emphasizes that the most probative evidence in this case establishes that the actions taken by VA with regard to the two September 2001 surgeries did not involve carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA; or an event not reasonably foreseeable; the Veteran was afforded the proper standard of care.  

Accordingly, the preponderance of the evidence is against the claims for compensation under 38 U.S.C.A. § 1151 for additional lung disability, claimed as subcutaneous emphysema and COPD/emphysema.

Secondary Service Connection

The Veteran does not contend and the evidence does not otherwise show that claimed ED disability that had its onset in service.  Instead he asserts that his ED is secondary to his COPD.

In this regard, service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  There must be competent evidence of a current disability; evidence of a service-connected disability; and competent evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).  With regard to the matter of establishing service connection for a disability on a secondary basis, the United States Court of Appeals for Veterans Claims ("the Court") has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a nonservice-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.

The Veteran is not service-connected for COPD.  Accordingly, service connection on a secondary basis for ED is not warranted.  



ORDER

Compensation under 38 U.S.C.A. § 1151 for claimed residual additional lung disability of subcutaneous emphysema is denied.

Compensation under 38 U.S.C.A. § 1151 for claimed residual additional lung disability of COPD/emphysema is denied.

Secondary service connection for ED is denied.  





______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


